DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Law (US 2015/0347025).
As per claims 1, 15 and 18, Law teaches an apparatus that includes a non-volatile semiconductor storage apparatus (fig. 3), the apparatus comprising a controller (fig. 2, 210) configured to make a setting of an erase-by-overwriting function of issuing an instruction to erase data stored in the semiconductor storage apparatus by overwriting the stored data with different data (As illustrated in fig. 4 the setting being either due to a command (407) or via a threshold, 410; see [0002] wherein an erasure results in all 1’s being written to memory cells), 
wherein, in a case where the semiconductor storage apparatus satisfies a predetermined condition (fig. 4, 410), the controller enables the setting of the erase-by-overwriting function to be made (fig. 4, 420), and 
wherein, in a case where the semiconductor storage apparatus does not satisfy the predetermined condition (fig. 4, 410), the controller disables the setting of the erase-by-overwriting function to be made (fig. 4, wherein the controller continues to execute write instructions, thereby disabling garbage collection; also see [0039] wherein when the maximum threshold is met, the garbage collection has been disabled).
As per claim 11, Law teaches wherein the erase-by-overwriting function is a function of issuing an instruction to erase the data stored in the semiconductor storage apparatus by overwriting the stored data with the different data based on completion of a job based on the data stored in the semiconductor storage apparatus (As illustrated in fig. 4, 420 with the job being 406, the execution of the write command).
As per claim 12, Law teaches wherein the erase-by-overwriting function is a function of issuing an instruction to erase read data among the data stored in the semiconductor storage apparatus by overwriting the read data with the different data during execution of a job based on the data stored in the semiconductor storage apparatus (fig. 4, 420 wherein the data is erased/overwritten during garbage collection).
As per claim 14, Law teaches wherein the semiconductor storage apparatus is a solid state drive (SSD) (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law as applied to claim 1 above, and further in view of Jang (US 2019/0214092).
As per claim 13, Law teaches all the limitations of claim 1.  Law does not explicitly teach a printer configured to print image data on a recording medium, wherein the data stored in the semiconductor storage apparatus is the image data for use in printing by the printer.
However, Jang teaches a printer configured to print image data on a recording medium, wherein the data stored in the semiconductor storage apparatus is the image data for use in printing by the printer ([0004]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the printer and image data of Jang with the memory of Law because it allows for image data within a printer to be stored in a nonvolatile storage device ([0003]).
Allowable Subject Matter
Claims 2-10, 16-17, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/            Primary Examiner, Art Unit 2139